1

2                                   UNITED STATES DISTRICT COURT
3                                          DISTRICT OF NEVADA
4                                                      ***
      LAUSTEVEION JOHNSON,
5
                           Plaintiff,
6                                                         2:17-cv-01121-APG-VCF
      vs.
7                                                         ORDER
8
      DAVID WILLIS, et al.,
                           Defendants.
9

10
            This case has been assigned to the undersigned Magistrate Judge by random draw. Because his
11
     impartiality might reasonably be questioned, the undersigned must recuse himself from the above entitled
12
     and numbered case. 28 U.S.C. § 455 Code of Conduct for United States Judges, Canon 3(C)(1).
13
            IT IS SO ORDERED.
14
            DATED this 21st day of January, 2020.
15

16
                                                                ___________________________
17                                                              CAM FERENBACH
                                                                UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25
